Citation Nr: 0104031	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-22 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to payment of Dependency and Indemnity 
Compensation (DIC) benefits under the provisions of 
38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

L. Helinski, Counsel



INTRODUCTION

The veteran had active military service from September 1941 
to June 1946, including a period as a prisoner of war from 
April 10, 1942 to October 15, 1942; he died on June [redacted], 1985.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied the benefits sought 
on appeal.  

Pursuant to a June 1996 VA Administrative Decision, the 
appellant is recognized as the veteran's unremarried widow.


REMAND

This appeal arises out of the appellant's claim that service 
connection should be granted for the cause of the veteran's 
death, particularly considering his status as a prisoner of 
war (POW), during his military service.  

A review of the record reveals that the veteran had active 
military service from September 1941 to June 1946.  His 
available service records indicate that he was a prisoner of 
war from April 10, 1942 to October 15, 1942.  He died in June 
[redacted], 1985.  According to his death certificate, he died at the 
Pines City Doctor's Hospital.  It was recorded on his death 
certificate that the disease or condition directly leading to 
death was congestive heart failure, due to "PTB secondary to 
service connected GSW left Arm."

During the veteran's lifetime, service connection had been 
established for the following disabilities:  residuals of 
gunshot wound, left arm, scar healed, muscle injury involving 
deltoid muscle with metallic foreign bodies, rated as 20 
percent from May 1958; residuals of shell fragment wound, 
occipital region, scar, healed with metallic foreign bodies, 
rated as noncompensable from December 1982; residual of shell 
fragment wound, left arm, right thigh, and right knee, scar 
healed, rated as noncompensable from May 1958.  Service 
connection was not in effect for any other disabilities.  

The medical records leading up to the veteran's death, reveal 
the following.  According to the appellant, the veteran was 
hospitalized at the Notre Dame Hospital from December 1984 to 
January 1985.  A record dated in January 1985 indicates that 
the veteran was diagnosed with congestive heart failure, 
chronic obstructive pulmonary disease, Koch's pulmonary, and 
benign prostatic hypertrophy.  

According to a record from the Pines City Doctors Hospital, 
the veteran was admitted to the hospital with "CHF," 
(congestive heart failure).  He died on June [redacted], 1985, with a 
final diagnosis of congestive heart failure, anasarca, and 
BPH (benign prostatic hypertrophy) with urinary obstruction.  
The attending physician was Dr. Cating.  That record was 
received at the RO in March 1998, along with a note from the 
medical officer/attending physician, that due to an 
earthquake in 1990, the veteran's old chart was no longer 
available.  

The RO obtained a statement from Dr. Cating in November 1997.  
The statement is dated in October 1997, and indicates that 
the veteran was admitted to Pines Doctors Hospital in June 
1985, and died after four days due to acute congestive heart 
failure.  Dr. Cating indicated that "[o]ther diseases maybe 
a contributing factor to his demise but not the direct cause 
of death."  

According to the law, if a veteran is a former prisoner of 
war, and was interned or detained for not less than 30 days, 
certain diseases specified by statute, to include beriberi 
(including beriberi heart disease) shall be service-connected 
if they are manifest to a degree of 10 percent or more at any 
time after service.  38 U.S.C.A. § 1112(b); 38 C.F.R. 
§ 3.309(c).  Beriberi heart disease includes ischemic heart 
disease in a former POW who had experienced local edema 
during captivity.

In the present case, as the veteran was a former POW for more 
than 30 days, and as the medical evidence indicates that he 
died of heart disease and that other diseases may have been a 
contributing factor to his death, the Board finds that 
additional development is needed in this case, including 
obtaining a medical opinion and additional records.  
Specifically, the Board finds that it would be helpful to 
contact Dr. Cating, and inquire as to the cause of death, to 
include  whether the veteran had beriberi or ischemic heart 
disease.  While there is no medical evidence of beriberi, it 
is pertinent to note that, in statements received by the RO 
in December 1987 and September 1988, the appellant indicated 
that her late husband had beriberi as the result of his POW 
confinement.

The need for further development in this appeal is supported 
by a recent change in the law, which became effective 
November 9, 2000.  On that date, the Veterans Claims 
Assistance Act of 2000, was signed into law.  Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  See Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991)(when a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran will apply).  
According to this new law "[t]he Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary."  Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(a)).  In the case of a claim 
for disability compensation, the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion.  Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified at 38 U.S.C. § 5103A(d)(1)).  Such 
development is necessary if the record does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)(2)).
As contemplated in the new law, the Board finds that the 
present record does not contain sufficient medical evidence 
to render an opinion at this time, and that further 
development is needed.  The Board will defer a decision on 
the issue of entitlement to payment of Dependency and 
Indemnity Compensation (DIC) benefits under 38 U.S.C.A. 
§ 1318, pending the outcome of this REMAND.  

Therefore, in light of the foregoing, this matter is REMANDED 
to the RO for the following:

1.  The RO should contact the appellant 
and inquire as to whether there are any 
additional treatment records reflecting 
treatment for the veteran, which have not 
been made part of the claims file, and 
which may be relevant to her claim.  The 
appellant is requested to supply the 
names and addresses of any such medical 
providers.  After obtaining any necessary 
authorization, the RO should obtain 
copies of those record and associate them 
with the claims folder.  If the appellant 
indicates that there are no additional 
records, or if any request for such 
records has negative results, the claims 
file should be clearly documented to that 
effect.  

2.  The RO should contact Dr. Cating at 
his last known address of record, and 
inquire as to whether the veteran had 
beriberi or ischemic heart disease prior 
to his death.  The physician should also 
be asked to elaborate on the cause of the 
veteran's death, which he indicated was 
congestive heart failure, to include 
whether the veteran's service-connected 
residuals of a gunshot wound played any 
causative role.  

3.  Thereafter, the RO should obtain an 
opinion from a VA cardiologist.  The 
claim file must be made available to 
the physician for a review of all of 
the relevant evidence, to include the 
death certificate, clinical records 
pertaining to the veteran's terminal 
hospitalization, and Dr. Cating's 
treatment records and statements.  
Following a review of the claims file, 
the cardiologist must opine whether it 
is at least as likely as not that (a) 
the veteran had beriberi or ischemic 
heart disease and, (b) his service-
connected residuals of gunshot wounds 
were the principle or contributory 
cause of death, either directly or on a 
secondary basis (i.e., by causing 
pulmonary tuberculosis which, according 
to the death certificate but not the 
treatment records in the claims file, 
was a principle cause of death).

4.  After completion of the above, and 
after any additional actions deemed 
necessary by the RO, including actions 
to comply with the provisions of the 
Veterans Claims Assistance Act of 2000, 
the RO should review the record and 
determine whether the benefits sought 
can be granted.  If either claim 
remains denied, the appellant should be 
furnished an appropriate supplemental 
statement of the case and be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The purpose of this REMAND is to obtain clarification, and to 
comply with the Veterans Claims Assistance Act of 2000.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
appellant is free to submit any additional evidence she 
desires to have considered in connection with her current 
appeal.  No further action is required of the appellant until 
she is notified.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


